DETAILED ACTION
Status of Claims
This Office Action is in response to the request for continued examination filed on 08/09/2021. Claims 1-22 are presently pending and are presented for examination.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
 Response to Arguments
Applicant’s arguments filed 08/09/2021 have been fully considered but are not persuasive.
Regarding 35 U.S.C. 112(b) rejections of claims 1-22:
On page 2 of the remarks, applicant has argued that the 35 U.S.C. 112(b) rejections of claims 1-22 should be withdrawn in light of the amendments to claims 1, 10, and 20. The examiner agrees with this, and so these rejections have been withdrawn.
	Regarding 35 U.S.C. 103 rejections of claims 1, 10, and 20:
Applicant’s arguments on pages 3-5 of the remarks regarding claims 1, 10, and 20 are moot in view of the new grounds of rejection under Soijer in combination with Hutton, which was necessitated by applicant’s amendments.
	Regarding 35 U.S.C. 103 rejections of claims 2-9, 11-19, and 21-22:
Applicant’s arguments on page 7 regarding the dependent claims 2-9, 11-19, and 21-22 are moot in view of the new grounds of rejection of the independent claims 1, 10, and 20 under Soijer in combination with Hutton, which was necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soijer et al. (US 2010/0168937 A1), hereinafter Soijer in view of Hutton (US 6405124 B1).
Regarding claim 1:
		Soijer discloses the following limitations:
“A method comprising: determining a first route from a first position to a target waypoint for a first vehicle.” (See at least Soijer ¶ 34 and FIGS. 1 and 5, which disclose “a trajectory 1 of a lead aircraft MF with support points P.” The “trajectory 1,” “support points P,” and “lead aircraft MF” read on the “first route,” “target waypoint,” and “first vehicle” recited in the claim limitation, respectively.)
“determining a first planned route from a second position to a planned waypoint for a second vehicle following the first vehicle…” (See at least Soijer ¶ 34 and FIGS. 1 and 5, which disclose “an estimated trajectory 2 of a following aircraft FF with support points P' that were calculated based on the support points P on the trajectory 1 of the lead aircraft.” The “trajectory 2,” “support points P’,” and “following aircraft FF” read on the “first planned route,” “planned waypoint,” and “second vehicle” recited in the claim limitation, respectively.)
“determining that a direction of a second route for the first vehicle from the target waypoint to a next target waypoint is not parallel with a direction of the 
“determining a second planned route for the second vehicle...” (See at least Soijer ¶ 34 and FIGS. 1 and 5, which disclose “an estimated trajectory 2 of a following aircraft FF with support points P'.”)
“wherein the second planned route for the second vehicle comprises at least a second parallel path segment with respect to the second route for the first vehicle.” (See at least Soijer ¶¶ 9, 11, 37, and FIG. 1-2b and 5, which disclose that the trajectory of the following aircraft is comprised of segments that are parallel to the segments of the trajectory of the lead aircraft.)
“controlling movement of the second vehicle based on the waypoint and in response to determining a relation between the first planned route and the second planned route.” (See at least Soijer ¶¶ 20-21 and FIG. 2a-5, which disclose that “a following aircraft can be controlled along a calculated trajectory” that connects each of the support waypoints P’.)
In addition to being disclosed by Soijer, the following limitations are also taught by Hutton:
“determining a first route from a first position to a target waypoint for a first vehicle.” (See at least Hutton col. 2 l. 62-col. 3 l. 15 and FIG. 1, which disclose creating an offset course based on an original flight plan consisting of several waypoints connected by flight segments. The original course is followed by an “imaginary” or “shadow aircraft,” which reads on a first route which is followed by a first vehicle as recited in the claim limitation.)
“controlling movement of the second vehicle based on the waypoint and in response to determining a relation between the first planned route and the second planned route.” (See at least Hutton col. 2 l. 62-col. 3 l. 15 and col. 8 ll. 34-65, which disclose the generation of an offset course where “except for an initial waypoint and a final waypoint, the locations of offset course waypoints are defined to be the intersections of the straight lines parallel to the original legs at the specified offset distance.” These sections also disclose that “the present invention could be integrated into a new or existing digital avionics system to fly an aircraft along an offset course.”)
Although the following limitations are not specifically disclosed by Soijer, they are taught by Hutton:
“determining a first planned route from a second position to a planned waypoint for a second vehicle following the first vehicle using a first mask positioned in a first predefined manner relative to the first route.” (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-38, and FIGS. 3 and 5 reproduced below, which disclose the generation of an offset course that “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The offset course is offset from the original course by an offset distance Xoc, as illustrated in FIG. 3 below, and the use of this offset distance reads on “using a first mask positioned in a first predefined manner” as recited in the claim limitation. Additionally, the first segments of the “original course” and “offset course” read on the “first route” and the “first planned route,” respectively.)

    PNG
    media_image1.png
    586
    542
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    476
    458
    media_image2.png
    Greyscale

“wherein the first planned route for the second vehicle comprises at least a first parallel path segment with respect to the first route for the first vehicle, and wherein the first parallel path segment is included in the first mask.” (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-38, and FIGS. 3 and 5 reproduced above, which disclose the generation of an offset course that “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The offset course is offset from the original course by an offset distance Xoc, as illustrated in FIG. 3 above. The shape created by the first original course segment, the first offset course segment, and the extensions of the offset distance Xoc
“determining a second planned route for the second vehicle using a second mask positioned in a second predefined manner relative to the second route.” (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-38, and FIGS. 3 and 5 reproduced above, which disclose the generation of an offset course that “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The offset course is offset from the original course by an offset distance Xoc, as illustrated in FIG. 3 above, and the use of this offset distance reads on “using a second mask positioned in a second predefined manner” as recited in the claim limitation. Additionally, the second segments of the “original course” and “offset course” read on the “second route” and the “second planned route,” respectively.)
“wherein the second planned route for the second vehicle comprises at least a second parallel path segment with respect to the second route for the first vehicle, and wherein the second parallel path segment is included in the second mask.” (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-38, and FIGS. 3 and 5 reproduced above, which disclose the generation of an offset course that “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The offset course is offset from the original course by an offset distance Xoc, as illustrated in FIG. 3 above. The shape created by the second original course segment, the second offset course segment, and the extensions of the offset distance Xoc
“generating a waypoint for the second vehicle at a crossing point between the first parallel path segment with respect to the first route for the first vehicle and the second parallel path segment with respect to the second route for the first vehicle.” (See at least Hutton col. 2 l. 65-col. 3 l. 15, which disclose that “except for an initial waypoint and a final waypoint, the locations of offset course waypoints are defined to be the intersections of the straight lines parallel to the original legs at the specified offset distance.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer by using “masks” comprised of the offset distance and parallel route segments for the shadow and true vehicles as taught by Hutton, because “the resulting system enables an aircraft to fly an offset course that is offset laterally from the true aircraft position without computing and storing offset course geometry in the form of latitude and longitude of the offset waypoints.” (See at least Hutton col. 2 l. 65-col. 3 l. 15.)
	Regarding claim 2:
Soijer in combination with Hutton discloses the “method as claimed in claim 1,” and Soijer further discloses “controlling at least one of a speed, an acceleration, a direction of movement and a position of a next planned waypoint of the second vehicle in response to the determining of a relation between the first planned route and the second planned route.” (See at least Soijer ¶¶ 20-24 and FIG. 2a-5, which disclose that the “following aircraft can be controlled along a calculated trajectory” that connects each of the support waypoints P’ based on parameters such as the longitudinal, lateral, and vertical deviations Δx, Δy, and Δz, the nominal speed, acceleration, and climbing rate, the curvature of the trajectory of the following aircraft, and the ground course 
Note that under the broadest reasonable interpretation (BRI) of claim 2, consistent with the specification, “controlling at least one of a speed, an acceleration, a direction of movement and a position of a next planned waypoint of the second vehicle in response to the determining of a relation between the first planned route and the second planned route” is treated as an alternative limitation. The applicant has elected to use “at least one of… and” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “-acceleration” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 6:
Soijer in combination with Hutton discloses the “method as claimed in claim 1,” and Soijer further discloses the following limitations:
“controlling the determination of the planned waypoint of the second vehicle so that the planned waypoint of the second vehicle is not set further towards the direction of the second route for the first vehicle than a next planned target waypoint of the second vehicle.”  (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose that each vehicle’s trajectory is parallel to each other and kept apart from each other by a distance yACT, meaning that none of the second vehicle’s waypoints will be any closer to the first vehicle’s route than any other waypoint.)
“controlling the determination of the planned waypoint for the second vehicle so that the planned waypoint does not intersect with a determined route of the first vehicle.” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose that each ACT, meaning that the trajectories never intersect with each other.)
“and controlling a length of a planned route of the second vehicle between successive planned waypoints so that the planned route does not extend past turning points of the first vehicle.” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose that each vehicle’s trajectory is parallel to each other and kept apart from each other by a distance yACT, meaning that the trajectories never intersect with each other and that the trajectory of the following vehicle would never extend past the turning point of the lead vehicle.)
The following limitations are not specifically disclosed by Soijer, but are taught by Hutton:
“taking a control action in response to determining that a distance between the planned waypoint of the second vehicle and the first position of the first vehicle exceeds a predetermined threshold.” (See at least Hutton col. 5 ll. 14-44, col. 6 ll. 37-55, and FIG. 5, which disclose a “maximum allowable offset distance Xmax” between a “shadow aircraft” and a “true aircraft.” This “maximum allowable offset distance Xmax” reads on the “predetermined threshold” recited in the claim limitation. These sections also disclose that the aircraft can be controlled by an operator or an autopilot system to guide the aircraft according to the determined offset path.)
“controlling the determination of the planned waypoint for the second vehicle so that if the first vehicle has more than one waypoint remaining, the following waypoint of the first vehicle defines a maximum amount of spatial offset for the second planned route for the second vehicle.” (See at least Hutton col. 5 ll. 14-44, col. 6 ll. 37-55, and FIG. 5, which disclose an example in which the true aircraft “maximum allowable offset distance Xmax” between the “true aircraft” and “shadow aircraft.” In this example, the “shadow aircraft” and the “true aircraft” read on the “first vehicle” and “second vehicle” respectively, and the “maximum allowable offset distance Xmax” reads on the “maximum amount of spatial offset for the second planned route” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer by maintaining a maximum offset distance between the paths of the aircraft as taught by Hutton, because this ensures that there is a sufficient leg length for performing the turns between waypoints. (See at least Hutton col. 5 ll. 14-35 and FIG. 5.)
Regarding claim 7:
Soijer in combination with Hutton discloses the “method as claimed in claim 1,” and Hutton further discloses “generating a formation of the first vehicle and at least the second vehicle based on predetermined parameters provided for the formation.” (See at least Hutton col. 2 l. 65-col. 3 l. 15 and col. 3 ll. 49-67, which disclose that the generation of the offset course is based on specified parameters such as the specified offset distance, specified waypoints including the starting point and destination, specified speed profile, and specified estimated time of arrival.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer by generating the offset course based on specified parameters including a specified offset distance as taught by Hutton, because “the resulting system enables an aircraft to fly an offset course that is offset laterally from the true aircraft position without computing and storing offset course geometry in the form of latitude and longitude of the offset waypoints.” (See at least Hutton col. 2 l. 65-col. 3 l. 15.)
Regarding claim 10:
		Soijer discloses the following limitations:
“An apparatus comprising at least one processor and at least one memory including computer program code.” (See at least Soijer Abstract, ¶ 21, and claim 1, which disclose autopilot and autothrottle systems, which inherently disclose a processor and memory.)
“the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: determining a first route from a first position to a target waypoint for a first vehicle.” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose “a trajectory 1 of a lead aircraft MF with support points P.” The “trajectory 1,” “support points P,” and “lead aircraft MF” read on the “first route,” “target waypoint,” and “first vehicle” recited in the claim limitation, respectively.)
“determining a first planned route from a second position to a planned waypoint for a second vehicle following the first vehicle...” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose “an estimated trajectory 2 of a following aircraft FF with support points P' that were calculated based on the support points P on the trajectory 1 of the lead aircraft.” The “trajectory 2,” “support points P’,” and “following aircraft FF” read on the “first planned route,” “planned waypoint,” and “second vehicle” recited in the claim limitation, respectively.)
“determining that a direction of a second route for the first vehicle from the target waypoint to a next target waypoint is not parallel with a direction of the 
“determining a second planned route for the second vehicle...” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose “an estimated trajectory 2 of a following aircraft FF with support points P'.”)
“wherein the second planned route for the second vehicle comprises at least a second parallel path segment with respect to the second route for the first vehicle...” (See at least Soijer ¶¶ 9, 11, 37, and FIG. 1-2b and 5, which disclose that the trajectory of the following aircraft is parallel to the trajectory of the lead aircraft.)
“controlling movement of the second vehicle based on the waypoint and in response to determining a relation between the first planned route and the second planned route.” (See at least Soijer ¶¶ 20-21 and FIG. 2a-5, which disclose that “a following aircraft can be controlled along a calculated trajectory” that connects each of the support waypoints P’.)
In addition to being disclosed by Soijer, the following limitations are also taught by Hutton:
“determining a first route from a first position to a target waypoint for a first vehicle.” (See at least Hutton col. 2 l. 62-col. 3 l. 15 and FIG. 1, which disclose creating an offset course based on an original flight plan consisting of several waypoints connected by flight segments. The original course is followed by an “imaginary” or “shadow aircraft,” which reads on a first route which is followed by a first vehicle as recited in the claim limitation.)
“controlling movement of the second vehicle based on the waypoint and in response to determining a relation between the first planned route and the second planned route.” (See at least Hutton col. 2 l. 62-col. 3 l. 15 and col. 8 ll. 34-65, which disclose the generation of an offset course where “except for an initial waypoint and a final waypoint, the locations of offset course waypoints are defined to be the intersections of the straight lines parallel to the original legs at the specified offset distance.” These sections also disclose that “the present invention could be integrated into a new or existing digital avionics system to fly an aircraft along an offset course.”)
The following limitations are not specifically disclosed by Soijer, but are taught by Hutton:
“determining a first planned route from a second position to a planned waypoint for a second vehicle following the first vehicle using a first mask positioned in a first predefined manner relative to the first route.” (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-38, and FIGS. 3 and 5 reproduced below, which disclose the generation of an offset course that “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The offset course is offset from the original course by an offset distance Xoc, as illustrated in FIG. 3 below, and the use of this offset distance reads on “using a first mask positioned in a first predefined manner” as recited in the claim limitation. Additionally, the first segments of the “original course” and “offset course” read on the “first route” and the “first planned route,” respectively.)

    PNG
    media_image1.png
    586
    542
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    476
    458
    media_image2.png
    Greyscale

“wherein the first planned route for the second vehicle comprises at least a first parallel path segment with respect to the first route for the first vehicle, and wherein the first parallel path segment is included in the first mask.” However, Hutton does teach this limitation. (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-38, and FIGS. 3 and 5 reproduced above, which disclose the generation of an offset course that “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The offset course is offset from the original course by an offset distance Xoc, as illustrated in FIG. 3 above. The shape created by the first original course segment, the first offset course segment, and the extensions of the offset distance Xoc read on the “first mask” recited in the claim limitation. Additionally, the first original course segment and the first offset course segment read on the “first route” and the “first planned route,” respectively.)
“determining a second planned route for the second vehicle using a second mask positioned in a second predefined manner relative to the second route.” (See at “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The offset course is offset from the original course by an offset distance Xoc, as illustrated in FIG. 3 above, and the use of this offset distance reads on “using a second mask positioned in a second predefined manner” as recited in the claim limitation. Additionally, the second segments of the “original course” and “offset course” read on the “second route” and the “second planned route,” respectively.)
“wherein the second planned route for the second vehicle comprises at least a second parallel path segment with respect to the second route for the first vehicle, and wherein the second parallel path segment is included in the second mask.” (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-38, and FIGS. 3 and 5 reproduced above, which disclose the generation of an offset course that “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The offset course is offset from the original course by an offset distance Xoc, as illustrated in FIG. 3 above. The shape created by the second original course segment, the second offset course segment, and the extensions of the offset distance Xoc read on the “second mask” recited in the claim limitation. Additionally, the second original course segment and the second offset course segment read on the “second route” and the “second planned route,” respectively.)
“generating a waypoint for the second vehicle at a crossing point between the first parallel path segment with respect to the first route for the first vehicle and “except for an initial waypoint and a final waypoint, the locations of offset course waypoints are defined to be the intersections of the straight lines parallel to the original legs at the specified offset distance.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer by using “masks” comprised of the offset distance and parallel route segments for the shadow and true vehicles as taught by Hutton, because “the resulting system enables an aircraft to fly an offset course that is offset laterally from the true aircraft position without computing and storing offset course geometry in the form of latitude and longitude of the offset waypoints.” (See at least Hutton col. 2 l. 65-col. 3 l. 15.)
	Regarding claim 11:
Soijer in combination with Hutton discloses the “apparatus as claimed in claim 10,” and Soijer further discloses that the apparatus is “configured to control at least one of a speed, an acceleration, a direction of movement and a position of a next planned waypoint of the second vehicle in response to the determining of a relation between the first planned route and the second planned route.” (See at least Soijer ¶¶ 20-24 and FIG. 2a-5, which disclose that the “following aircraft can be controlled along a calculated trajectory” that connects each of the support waypoints P’ based on parameters such as the longitudinal, lateral, and vertical deviations Δx, Δy, and Δz, the nominal speed, acceleration, and climbing rate, the curvature of the trajectory of the following aircraft, and the ground course angle. Since the aircraft’s acceleration is one of the parameters that is controlled, this reference reads on the claim limitation.)

Regarding claim 16:
Soijer in combination with Hutton discloses the “apparatus as claimed in claim 10,” and Soijer further discloses the following limitations: 
“determine the planned waypoint of the second vehicle so that the planned waypoint of the second vehicle is not set further towards the direction of the second route for the first vehicle than a next planned target waypoint of the second vehicle.” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose that each vehicle’s trajectory is parallel to each other and kept apart from each other by a distance yACT, meaning that none of the second vehicle’s waypoints will be any closer to the first vehicle’s route than any other waypoint.)
“determine a planned waypoint for the second vehicle so that the planned waypoint does not intersect with a determined route of the first vehicle.” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose that each vehicle’s trajectory is parallel to each other and kept apart from each other by a distance yACT
“control length of a planned route of the second vehicle between successive planned waypoints so that the planned route does not extend past turning points of the first vehicle.” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose that each vehicle’s trajectory is parallel to each other and kept apart from each other by a distance yACT, meaning that the trajectories never intersect with each other and that the trajectory of the following vehicle would never extend past the turning point of the lead vehicle.)
“periodically send planned target waypoints to the second vehicle.” (See at least Soijer ¶¶ 11, 21, and 26, which disclose that support waypoints P’ are determined for the following vehicle. A trajectory following the waypoints is provided to the vehicle so that it can be controlled to follow the trajectory.)
The following limitations are not specifically disclosed by Soijer, but are taught by Hutton:
“take a control action in response to determining that a distance between the planned waypoint of the second vehicle and the first position of the first vehicle exceeds a predetermined threshold.” (See at least Hutton col. 5 ll. 14-44, col. 6 ll. 37-55, and FIG. 5, which disclose a “maximum allowable offset distance Xmax” between a “shadow aircraft” and a “true aircraft.” This “maximum allowable offset distance Xmax” reads on the “predetermined threshold” recited in the claim limitation. These sections also disclose that the aircraft can be controlled by an operator or an autopilot system to guide the aircraft according to the determined offset path.)
“determine a planned waypoint for the second vehicle so that if the first vehicle has more than one waypoint remaining, the following waypoint of the first vehicle defines a maximum amount of spatial offset for the second planned route for the “maximum allowable offset distance Xmax” between the “true aircraft” and “shadow aircraft.” In this example, the “shadow aircraft” and the “true aircraft” read on the “first vehicle” and “second vehicle” respectively, and the “maximum allowable offset distance Xmax” reads on the “maximum amount of spatial offset for the second planned route” as recited in the claim limitation.)
“generate a formation of the first vehicle and at least one second vehicle based on predetermined parameters provided for the formation.” (See at least Hutton col. 2 l. 65-col. 3 l. 15 and col. 3 ll. 49-67, which disclose that the generation of the offset course is based on specified parameters such as the specified offset distance, specified waypoints including the starting point and destination, specified speed profile, and specified estimated time of arrival.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer by maintaining a maximum offset distance between the paths of the aircraft as taught by Hutton, because this ensures that there is a sufficient leg length for performing the turns between waypoints. (See at least Hutton col. 5 ll. 14-35 and FIG. 5.)
Regarding claim 20:
		Soijer discloses the following limitations:
“A computer program product comprising a non-transitory computer readable storage medium and program code instructions stored thereon.” (See at least 
“the program code instructions configured, upon execution by at least a processor, for causing an apparatus to perform a method comprising at least: determining a first route from a first position to a target waypoint for a first vehicle.” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose “a trajectory 1 of a lead aircraft MF with support points P.” The “trajectory 1,” “support points P,” and “lead aircraft MF” read on the “first route,” “target waypoint,” and “first vehicle” recited in the claim limitation, respectively.)
“determining a first planned route from a second position to a planned waypoint for a second vehicle following the first vehicle...” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose “an estimated trajectory 2 of a following aircraft FF with support points P' that were calculated based on the support points P on the trajectory 1 of the lead aircraft.” The “trajectory 2,” “support points P’,” and “following aircraft FF” read on the “first planned route,” “planned waypoint,” and “second vehicle” recited in the claim limitation, respectively.)
“determining that a direction of a second route for the first vehicle from the target waypoint to a next target waypoint is not parallel with a direction of the first route.” (See at least Soijer ¶ 46 and FIG. 4, which disclose that each three successive support points lie on the arc of a circle, implying that they cannot lie on a straight line, meaning two successive routes cannot be parallel to each other.)
“determining a second planned route for the second vehicle...” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose “an estimated trajectory 2 of a following aircraft FF with support points P'.”)
“wherein the second planned route for the second vehicle comprises at least a second parallel path segment with respect to the second route for the first vehicle...” (See at least Soijer ¶¶ 9, 11, 37, and FIG. 1-2b and 5, which disclose that the trajectory of the following aircraft is parallel to the trajectory of the lead aircraft.)
“controlling movement of the second vehicle based on the waypoint and in response to determining a relation between the first planned route and the second planned route.” (See at least Soijer ¶¶ 20-21 and FIG. 2a-5, which disclose that “a following aircraft can be controlled along a calculated trajectory” that connects each of the support waypoints P’.)
In addition to being disclosed by Soijer, the following limitations are also taught by Hutton:
“determining a first route from a first position to a target waypoint for a first vehicle.” (See at least Hutton col. 2 l. 62-col. 3 l. 15 and FIG. 1, which disclose creating an offset course based on an original flight plan consisting of several waypoints connected by flight segments. The original course is followed by an “imaginary” or “shadow aircraft,” which reads on a first route which is followed by a first vehicle as recited in the claim limitation.)
“controlling movement of the second vehicle based on the waypoint and in response to determining a relation between the first planned route and the second planned route.” (See at least Hutton col. 2 l. 62-col. 3 l. 15 and col. 8 ll. 34-“except for an initial waypoint and a final waypoint, the locations of offset course waypoints are defined to be the intersections of the straight lines parallel to the original legs at the specified offset distance.” These sections also disclose that “the present invention could be integrated into a new or existing digital avionics system to fly an aircraft along an offset course.”)
The following limitations are not specifically disclosed by Soijer, but are taught by Hutton:
“determining a first planned route from a second position to a planned waypoint for a second vehicle following the first vehicle using a first mask positioned in a first predefined manner relative to the first route.” (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-38, and FIGS. 3 and 5 reproduced below, which disclose the generation of an offset course that “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The offset course is offset from the original course by an offset distance Xoc, as illustrated in FIG. 3 below, and the use of this offset distance reads on “using a first mask positioned in a first predefined manner” as recited in the claim limitation. Additionally, the first segments of the “original course” and “offset course” read on the “first route” and the “first planned route,” respectively.)

    PNG
    media_image1.png
    586
    542
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    476
    458
    media_image2.png
    Greyscale

“wherein the first planned route for the second vehicle comprises at least a first parallel path segment with respect to the first route for the first vehicle, and wherein the first parallel path segment is included in the first mask.” However, Hutton does teach this limitation. (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-38, and FIGS. 3 and 5 reproduced above, which disclose the generation of an offset course that “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The offset course is offset from the original course by an offset distance Xoc, as illustrated in FIG. 3 above. The shape created by the first original course segment, the first offset course segment, and the extensions of the offset distance Xoc read on the “first mask” recited in the claim limitation. Additionally, the first original course segment and the first offset course segment read on the “first route” and the “first planned route,” respectively.)
“determining a second planned route for the second vehicle using a second mask positioned in a second predefined manner relative to the second route.” (See at “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The offset course is offset from the original course by an offset distance Xoc, as illustrated in FIG. 3 above, and the use of this offset distance reads on “using a second mask positioned in a second predefined manner” as recited in the claim limitation. Additionally, the second segments of the “original course” and “offset course” read on the “second route” and the “second planned route,” respectively.)
“wherein the second planned route for the second vehicle comprises at least a second parallel path segment with respect to the second route for the first vehicle, and wherein the second parallel path segment is included in the second mask.” (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-38, and FIGS. 3 and 5 reproduced above, which disclose the generation of an offset course that “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The offset course is offset from the original course by an offset distance Xoc, as illustrated in FIG. 3 above. The shape created by the second original course segment, the second offset course segment, and the extensions of the offset distance Xoc read on the “second mask” recited in the claim limitation. Additionally, the second original course segment and the second offset course segment read on the “second route” and the “second planned route,” respectively.)
“generating a waypoint for the second vehicle at a crossing point between the first parallel path segment with respect to the first route for the first vehicle and “except for an initial waypoint and a final waypoint, the locations of offset course waypoints are defined to be the intersections of the straight lines parallel to the original legs at the specified offset distance.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer by using “masks” comprised of the offset distance and parallel route segments for the shadow and true vehicles as taught by Hutton, because “the resulting system enables an aircraft to fly an offset course that is offset laterally from the true aircraft position without computing and storing offset course geometry in the form of latitude and longitude of the offset waypoints.” (See at least Hutton col. 2 l. 65-col. 3 l. 15.)
Claims 3-4, 12-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Soijer in view of Hutton as applied to claims 1 and 10 above, and further in view of BRENT et al. (US 2009/0132157 A1), hereinafter BRENT.
Regarding claim 3:
Soijer in combination with Hutton discloses the “method as claimed in claim 1,” but does not specifically disclose “wherein at least one of the first mask or the second mask comprises a rectangle.” However, BRENT does teach this limitation. (See at least BRENT ¶ 28 and FIG. 6 reproduced below, which disclose the use of the rectangle illustrated in FIG. 6 to generate an offset path for an aircraft. This rectangle reads on the “first mask” recited in the claim limitation.)

    PNG
    media_image3.png
    807
    249
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Hutton by using a rectangular “mask” comprised of original and offset segments and a uniform offset distance as taught by BRENT, because “it is desirable to provide methods and systems for constructing offsets from flight plans that minimize deviation from original flight plan and increases the efficiency of the offset.” Additionally, this method allows for the determination of where a capture path segment intersects with the rectangle to ensure that the offset path allows “a large enough distance to turn onto the proper capture angle at a smooth transition.”  (See at least BRENT ¶¶ 4, 26-28, and FIGS. 4-6.)
	Regarding claim 4:
Soijer in combination with Hutton and BRENT discloses the “method as claimed in claim 3,” and Hutton in combination with BRENT further discloses the following limitations:
“wherein a length of one side of the rectangle substantially equals a length of the first route or the second route of the first vehicle and extends in parallel with the first route or the second route.” (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-38, and FIGS. 3 and 5 reproduced below, which disclose the generation of an offset course that “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The first and second legs of the original course read on the “first route” 

    PNG
    media_image1.png
    586
    542
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    476
    458
    media_image2.png
    Greyscale

“and wherein a second substantially parallel side of the rectangle represents the first planned route or the second planned route of the second vehicle.” (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-38, and FIGS. 3 and 5 reproduced above, which disclose the generation of an offset course that “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The first and second legs of the offset course read on the “first planned route” and the “second planned route” recited in the claim limitation, respectively. Also see at least BRENT ¶ 28 and FIG. 6, which disclose the use of rectangular masks.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with BRENT by creating an offset path with legs that are parallel to the legs of the “the resulting system enables an aircraft to fly an offset course that is offset laterally from the true aircraft position without computing and storing offset course geometry in the form of latitude and longitude of the offset waypoints.” (See at least Hutton col. 2 l. 65-col. 3 l. 15.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Hutton by using a rectangular “mask” comprised of original and offset segments and a uniform offset distance as taught by BRENT, because “it is desirable to provide methods and systems for constructing offsets from flight plans that minimize deviation from original flight plan and increases the efficiency of the offset.” Additionally, this method allows for the determination of where a capture path segment intersects with the rectangle to ensure that the offset path allows “a large enough distance to turn onto the proper capture angle at a smooth transition.”  (See at least BRENT ¶¶ 4, 26-28, and FIGS. 4-6.)
Regarding claim 12:
Soijer in combination with Hutton discloses the “apparatus as claimed in claim 10,” but does not specifically disclose that the apparatus is “configured to process at least one of the determinations based on at least one of the first mask or the second mask comprising a rectangle.” However, BRENT does teach this limitation. (See at least BRENT ¶ 28 and FIG. 6 reproduced above, which disclose the use of the rectangle illustrated in FIG. 6 to generate an offset path for an aircraft. This rectangle reads on the “first mask” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Hutton by using a rectangular “mask” comprised of original and offset segments and a uniform offset distance as taught by BRENT, because “it is desirable to provide methods and systems for constructing offsets from flight plans that minimize deviation from original flight plan and increases the efficiency of the offset.” Additionally, this method allows for the determination of where a capture path segment intersects with the rectangle to ensure that the offset path allows “a large enough distance to turn onto the proper capture angle at a smooth transition.”  (See at least BRENT ¶¶ 4, 26-28, and FIGS. 4-6.)
	Regarding claim 13:
Soijer in combination with Hutton and BRENT discloses the “apparatus as claimed in claim 12,” and Hutton in combination with BRENT further discloses the following limitations:
“wherein a length of one side of the rectangle substantially equals a length of the first route or the second route of the first vehicle and extends in parallel with the first route or the second route.”  (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-38, and FIGS. 3 and 5 reproduced below, which disclose the generation of an offset course that “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The first and second legs of the original course read on the “first route” and the “second route” recited in the claim limitation, respectively. Also see at least BRENT ¶ 28 and FIG. 6, which disclose the use of rectangular masks, as was explained regarding claim 3.)

    PNG
    media_image1.png
    586
    542
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    476
    458
    media_image2.png
    Greyscale

“and wherein a second substantially parallel side of the rectangle represents the first planned route or the second planned route of the second vehicle.” (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-38, and FIGS. 3 and 5 reproduced above, which disclose the generation of an offset course that “has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” The first and second legs of the offset course read on the “first planned route” and the “second planned route” recited in the claim limitation, respectively. Also see at least BRENT ¶ 28 and FIG. 6, which disclose the use of rectangular masks.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with BRENT by creating an offset path with legs that are parallel to the legs of the original path as taught by Hutton, because “the resulting system enables an aircraft to fly an offset course that is offset laterally from the true aircraft position without computing and storing offset course geometry in the form of latitude and longitude of the offset waypoints.” (See at least Hutton col. 2 l. 65-col. 3 l. 15.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Hutton by using a rectangular “mask” comprised of original and offset segments and a uniform offset distance as taught by BRENT, because “it is desirable to provide methods and systems for constructing offsets from flight plans that minimize deviation from original flight plan and increases the efficiency of the offset.” Additionally, this method allows for the determination of where a capture path segment intersects with the rectangle to ensure that the offset path allows “a large enough distance to turn onto the proper capture angle at a smooth transition.”  (See at least BRENT ¶¶ 4, 26-28, and FIGS. 4-6.)
Regarding claim 21:
Soijer in combination with Hutton discloses the “method as claimed in claim 1,” and Soijer further discloses the “wherein the second planned route of the second vehicle has parallel consecutive segments with respect to the planned route of the first vehicle.” (See at least Soijer ¶¶ 9, 11, 37, and FIG. 1-2b and 5, which disclose that each segment of the trajectory of the following aircraft “is parallel to the trajectory of the lead aircraft.”)
The following limitations are not specifically taught by the combination of Soijer and Hutton, but are taught by BRENT:
“wherein the method further comprises generating an additional path segment connecting respective corners of the first mask and the second mask between the first planned route of the second vehicle and the second planned route of the second vehicle.” (See at least BRENT ¶ 36 and FIG. 22 reproduced below, which disclose generating an additional segment to transition between a first offset 

    PNG
    media_image4.png
    781
    469
    media_image4.png
    Greyscale

“wherein the generating the additional path segment comprises causing to add an outer curve segment in a void between an end point and a start point of the parallel consecutive segments of the second vehicle.” (See at least BRENT ¶ 36 and FIG. 22 reproduced above, which disclose adding an outer curve path segment in a scenario where there is a void between consecutive path segments.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Hutton by generating an outer curving path in a void between path segments as taught by BRENT, because this allows for a suitable transition between the existing path segments in the case of a large course change. (See at least BRENT ¶ 36.)
	Regarding claim 22:
Soijer in combination with Hutton discloses the “apparatus as claimed in claim 10,” and Soijer further discloses “wherein the second planned route of the second vehicle has parallel consecutive segments with respect to the planned route of the first vehicle.” (See at least Soijer “is parallel to the trajectory of the lead aircraft.”)
The following limitations are not specifically taught by the combination of Soijer and Hutton, but are taught by BRENT:
“wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform generating an additional path segment connecting respective corners of the first mask and the second mask between the first planned route of the second vehicle and the second planned route of the second vehicle.” (See at least BRENT ¶¶ 6, 36 and FIG. 22 reproduced above, which disclose generating an additional segment to transition between a first offset segment and a second offset segment. This additional transitional segment is indicated with reference character 724 in the illustration above.)
“wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform generating an additional path segment by causing to add an outer curve segment in a void between an end point and a start point of the parallel consecutive segments of the second vehicle.” (See at least BRENT ¶¶ 6, 36, and FIG. 22 reproduced above, which disclose adding an outer curve path segment in a scenario where there is a void between consecutive path segments.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Hutton by generating an outer curving path in a void between path segments 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Soijer in view of Hutton as applied to claims 1 and 10 above, and further in view of Hoofd et al. (US 8,116,970 B2), hereinafter Hoofd.
Regarding claim 5:
Soijer in combination with Hutton discloses the “method as claimed in claim 1,” but does not specifically disclose “wherein the determining of the relation between the first planned route and the second planned route for the second vehicle comprises determining whether the first mask and the second mask overlap or are separated.” However, Hoofd does teach this limitation. (See at least Hoofd col. 1 l. 62-col. 2 l. 14, col. 5 ll. 17-28, and FIGS. 1-2 reproduced below, which disclose detecting “an inversion of the direction of travel for the segment” of the offset path with respect to the original path. The figures below illustrate cases of an inversion, which reads on the masks overlapping as recited in the claim limitation.)

    PNG
    media_image5.png
    377
    519
    media_image5.png
    Greyscale
		
    PNG
    media_image6.png
    390
    436
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Hutton by detecting an inversion in the direction of travel of the offset path as taught by Hoofd, because an “inversion is not operationally acceptable because the purpose of an offset is not to force an aircraft to backtrack but rather to guarantee the maintaining of a parallel route.” (See at least Hoofd col. 1 l. 62-col. 2 l. 3.)
Regarding claim 14:
Soijer in combination with Hutton discloses the “apparatus as claimed in claim 10,” but does not specifically disclose that the apparatus is “configured to determine the relation between the first planned route and the second planned route for the second vehicle based on determination whether the first mask and the second mask overlap or are separated.” However, Hoofd does teach this limitation. (See at least Hoofd col. 1 l. 62-col. 2 l. 14, col. 5 ll. 17-28, and FIGS. 1-2 reproduced above, which disclose detecting “an inversion of the direction of travel for the segment” of the offset path with respect to the original path. The figures above illustrate cases of an inversion, which reads on the masks overlapping as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Hutton by detecting an inversion in the direction of travel of the offset path as taught by Hoofd, because an “inversion is not operationally acceptable because the purpose of an offset is not to force an aircraft to backtrack but rather to guarantee the maintaining of a parallel route.” (See at least Hoofd col. 1 l. 62-col. 2 l. 3.)
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soijer in view of Hutton as applied to claims 1 and 10 above, and further in view of Woodman et al. (US 2017/0036771 A1), hereinafter Woodman.
Regarding claim 8:
Soijer in combination with Hutton discloses the “method as claimed in claim 1,” and Soijer further discloses “using the provided values to automatically determine a spatial offset for the ACT between each vehicle route.)
Soijer in combination with Hutton does not specifically disclose the following limitations. However, Woodman does teach these limitations: 
“wherein the first and second vehicles comprise unmanned aerial vehicles.” (See at least Woodman ¶¶ 2 and 29, which disclose the use of unmanned aerial vehicles.)
“the method comprising providing values of a planned flight altitude and field of view angles to respective payload cameras of the second vehicle.” (See at least Woodman ¶¶ 98 and 105, which disclose a camera that includes sensors to capture data, including “timing data, motion data, speed data, acceleration data, altitude data, GPS data, and the like” and “any motion, orientation or change in location experienced by the camera.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Hutton by using it for unmanned aerial vehicles and providing flight data to vehicle cameras as taught by Woodman, because this allows for the vehicle to be operated remotely, and the “aerial capture platform includes features that allow for understanding presence in places of operation.” (See at least Woodman ¶¶ 30-31.)
Regarding claim 17:
Soijer in combination with Hutton discloses the “apparatus as claimed in claim 10,” and Soijer further discloses “using the provided values to automatically determine a spatial offset for the second vehicle.” (See at least Soijer ¶¶ 11, 35, and FIG. 1-2b, which disclose the determination of a spatial offset yACT between each vehicle route.)

“wherein the first and second vehicles comprise unmanned aerial vehicles.” (See at least Woodman ¶¶ 2 and 29, which disclose the use of unmanned aerial vehicles.)
“the apparatus being configured to provide values of a planned flight altitude and field of view angles to respective payload cameras of the second vehicle.” (See at least Woodman ¶¶ 98 and 105, which disclose a camera that includes sensors to capture data, including “timing data, motion data, speed data, acceleration data, altitude data, GPS data, and the like” and “any motion, orientation or change in location experienced by the camera.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Hutton by using it for unmanned aerial vehicles and providing flight data to vehicle cameras as taught by Woodman, because this allows for the vehicle to be operated remotely, and the “aerial capture platform includes features that allow for understanding presence in places of operation.” (See at least Woodman ¶¶ 30-31.)
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soijer in view of Hutton as applied to claims 1 and 10 above, and further in view of Kumar et al. (US 9,599,993 B2), hereinafter Kumar.
Regarding claim 9:
Soijer in combination with Hutton discloses the “method as claimed in claim 1,” but does not specifically disclose the following limitations. However, Kumar does teach these limitations:
“initially generating a vehicle formation as a line formation of a plurality of vehicles comprising the first vehicle, the second vehicle, and at least one further vehicle.” (See at least Kumar col. 20 ll. 14-25 and FIG. 1, which disclose a grid formation of quadrotors that consists of several line formations.)
“checking a predetermined minimum distance between at least two respective vehicles of the plurality of vehicles of the vehicle formation.” (See at least Kumar col. 20 ll. 14-25 and FIG. 1, which disclose an example in which the quadrotors are in a grid formation and kept at a set separation distance, with a grid spacing of 35 cm or a propeller tip spacing of 14 cm.)
“and moving every other respective vehicle of the plurality of vehicles backwards so that a sideway spacing between the plurality of vehicles remains substantially the same.” (See at least Kumar col. 20 ll. 14-25 and FIG. 1, which disclose that the quadrotors can be flown in a grid formation and controlled so that there is a set separation distance between each of them.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Hutton by maintaining a separation distance between vehicles in a grid formation consisting of several line formations as taught by Kumar, because if the vehicles “follow each other at a safe time separation,” this ensures that each of their trajectories does not “intersect or come within an unsafe distance” of the other vehicles’ trajectories. (See at least Kumar col. 10 ll. 24-41 and col. 20 ll. 14-25.)
	Regarding claim 18:

“initially generate a vehicle formation as a line formation of a plurality of vehicles comprising the first vehicle, the second vehicle, and at least one further vehicle.” (See at least Kumar col. 20 ll. 14-25 and FIG. 1, which disclose a grid formation of quadrotors that consists of several line formations.)
“check a predetermined minimum distance between at least two respective vehicles of the plurality of vehicles of the vehicle formation.” (See at least Kumar col. 20 ll. 14-25 and FIG. 1, which disclose an example in which the quadrotors are in a grid formation and kept at a set separation distance, with a grid spacing of 35 cm or a propeller tip spacing of 14 cm.)
“move every other respective vehicle of the plurality of vehicles backwards so that a sideway spacing between the plurality of vehicles remains substantially the same.” (See at least Kumar col. 20 ll. 14-25 and FIG. 1, which disclose that the quadrotors can be flown in a grid formation and controlled so that there is a set separation distance between each of them.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Hutton by maintaining a separation distance between vehicles in a grid formation consisting of several line formations as taught by Kumar, because if the vehicles “follow each other at a safe time separation,” this ensures that each of their trajectories does not “intersect or come within an unsafe distance” 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Soijer in view of Hutton and Hoofd as applied to claim 14 above, and further in view of BRENT.
Regarding claim 15:
Soijer in combination with Hutton and Hoofd discloses the “apparatus as claimed in claim 14,” and Hutton further discloses that the apparatus is configured to, “in response to determining that the masks overlap, shorten the first planned route by moving the planned waypoint towards the second position and generate a new starting point for the second planned route at a side of the second mask extending substantially in parallel with the second route between first and second ends of the second mask.” (See at least Hutton col. 2 l. 65-col. 3 l. 15, col. 4 ll. 14-25, and FIGS. 3 and 5 reproduced below, which disclose that a generated “offset course has the same number of legs as the original course, and for each leg of the original course, there is a corresponding parallel leg of the offset course.” These sections also disclose that “except for the initial and final waypoints, the locations of the offset course waypoints are defined to be the intersections of the straight lines parallel to the original legs at the specified offset distance.” Placing the waypoints at the intersections of the offset lines reads on the process recited in the claim limitation.)

    PNG
    media_image1.png
    586
    542
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    476
    458
    media_image2.png
    Greyscale

“resulting system enables an aircraft to fly an offset course that is offset laterally from the true aircraft position without computing and storing offset course geometry in the form of latitude and longitude of the offset waypoints.” (See at least Hutton col. 2 l. 65-col. 3 l. 15.)
Soijer in combination with Hutton and Hoofd does not specifically disclose that the apparatus is configured to, “in response to determining that the masks are separated, generate an additional route segment for the second vehicle between the planned waypoint and a next planned waypoint, wherein the next planned waypoint comprises a planned starting point of the second planned route at an edge of the second mask.” However, BRENT does teach this limitation. (See at least BRENT ¶ 36 and FIG. 22 reproduced below, which disclose generating an additional route segment if there is a separation between the waypoints of an offset route.)

    PNG
    media_image4.png
    781
    469
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Soijer in view of Hutton and Hoofd as applied to claim 14 above, and further in view of Gurel et al. (US 9,588,516 B1), hereinafter Gurel.
	Regarding claim 19:
Soijer in combination with Hutton and Hoofd discloses the “apparatus as claimed in claim 14,” but does not specifically disclose “a handheld device.” However, Gurel does teach this limitation. (See at least Gurel col. 19 l. 54-col. 20 l. 3, FIG. 9A and 9B, which disclose a handheld device that is used to control the UAV.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Hutton and Hoofd by including a handheld apparatus as taught by Gurel, because it may be required for “an operator of a UAV to maintain visual contact with the UAV when the UAV is in flight.” (See at least Gurel col. 1 ll. 21-23.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Madison R Hughes/Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662